DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This office action is in response to communications filed 09/20/2022. Claims 1-20 are pending, and likewise Claims 1-20 have been examined.

Response to Amendment
Amendment filed 09/20/2022 has been fully considered by Examiner. The rejections of Claims 10 and 19 under 35 U.S.C. 112(b) have been withdrawn.

Response to Arguments
Applicant's arguments, see Remarks, filed 09/20/2022, Pg 7-13, regarding the rejections of Claims 1-4, 6-7, 9-14, 16-17, and 19-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive.
Examiner argues that the claimed limitations are directed towards an abstract idea, without significantly more. Applicant argues that the claimed limitations do not fall under one of : mathematical concepts, methods for organizing human activity, or a mental process. Applicant argues that the claimed limitations are not directed towards a mental process, as the model requires a computer to be performed. Examiner argues that using a computer for a method does not impose any meaningful limits on the practice of the abstract idea, and is insufficient to amount to significantly more to the abstract idea. In addition, Examiner argues that while the claims do state a “model”, the structure of this model is not described in the claims. There are no limitations that limit the model to be of sufficient complexity that a computer would be required, differentiating it from a simple model that could be implemented on pen and paper. Because of this, Examiner believes that the claimed limitations are directed towards an abstract idea, specifically a mental process, without significantly more.

Examiner Argues that the abstract idea is not integrated into a practical application. Applicant argues that the abstract idea is integrated into a practical application because it enables accurate translations for domains/languages that do not have large amounts of training data. Examiner argues that a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception(See MPEP 2106.04(d), Para 2).  The claims does not include limitations that limit the abstract idea in the above described manner. Applicant cites the specification of the instant application [0011], [0036] and [0102], to support the enabling accurate translations for domains/languages that do not have large amounts of training data. Regardless of whether or not this would integrate the abstract idea into a practical application, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons Examiner believes that the claimed limitations are not integrated into a practical application.
Examiner believes that the Claims as drafted are directed towards an abstract idea, specifically a mental process, without significantly more. Applicant argues that the claimed limitations recite specific steps/limitations that effect a useful result and/or technological improvement, and because of this, the claims are not directed towards an abstract idea. The portions of the specification which are cited to provide support for the technological improvement of accuracy for translation of low resource languages, are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While the specification can be relied upon to show a technological improvement, additional limitations that would be necessary for the updated model of Claim 1 to give the alleged technological improvement are not read from the spec into the claims.
In addition, for the technological improvement to be more than part of the mental process, the claims must have more than what could be realistically executed mentally, such as the morph weights in the case of McRO, see MPEP 2106.05(a)(II)(Para 1): The court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated. 837 F.3d at 1313, 120 USPQ2d at 1101. The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process. 837 F.3d at 1314, 120 USPQ2d at 1102. The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101. As shown in the first paragraph of arguments, the model as drafted does not require a computer to be implemented.
For these reasons Examiner believes that the Claims as drafted are directed towards an abstract idea, specifically a mental process, without significantly more.

Examiner believes that the Claims as drafted do not comply with the prong two. Applicant argues that the present claims comply with prong two of the two-step Alice text. 
Applicant argues that this is firstly due to the claims producing a technological improvement. As argued above, Examiner believes this is not the case. 
Applicant argues secondly that the claim recites limitations that are not well known or routine and conventional. While the limitations involving the model in Claim 1 may or may not be well known, routine or conventional, the limitations do not amount to be more than the judicial exception, as the model is not described in the claims with enough detail to limit it from being a simple model that could be implemented mentally or on pen and paper. Examiner adds that considering whether or not the prior art teaches the limitations is relevant to the 102/103 rejections, which are addressed in the appropriate section below.
Applicant argues thirdly that the claims pose no danger of preempting an abstract idea. Examiner argues that the consideration of whether or not a claim preempts an abstract idea, is not a consideration of whether or not it is eligible, but whether or not it is ineligible. see MPEP 2106.04 ( I )- While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1150, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379, 115 USPQ2d 1152, 1158 (Fed. Cir. 2015). It is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection").
The absence of complete preemption does not demonstrate that a claim is eligible as in Diamond v Diehr above. The appropriate test that any questions of preemption are resolved in the two-part framework from Alice Corp. and Mayo, the Alice/Mayo test having steps 2A and 2B. As discussed in the arguments above, the claims are not directed towards an improvement in the functioning of a computer or a particular technology. Also there are no additional elements in the claims that are both not well known, routine or conventional as well as not part of the judicial exception.
For these reasons Examiner believes that the Claims as drafted do not comply with the prong two.

In summary Examiner believes that Claims 1-4, 6-7, 9-14, 16-17, and 19-20 as drafted, are directed to an abstract idea, specifically a mental process, without significantly more.

Applicant's arguments, see Remarks filed 09/20/2022, Pg 14, regarding the rejections of Claims 1-20 under 35 U.S.C. 102 & 103 have been fully considered but they are not persuasive.
Applicant argues that Wieting(2018) does not teach or suggest the idea of updating one or more parameters of a sentence preprocessing model based on the simplified sentence and the back translation. The previous citations teaches training the encoder-decoder model using the ParaNMT data set. Wieting(2018) has additional details on Pg 8, 6 Paraphrase Generation, Para 2, all lines. Here the model is further explained as an LSTM trained based on the ParaNMT data set, which as shown in the Abstract, includes both the original and the back translated sentence. The simplified sentence would be the output of this model, as shown in Pg 8, Table 11, and one of ordinary skill in the art would recognize that training an encoder-decoder LSTM model involves its own output. Because of this, the examiner believes that the cited prior art reads on the claim limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 9-14, 16-17 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent Claims 1, 11 and 20 recite the limitations “determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language”, “wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language;”, “determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence;”, “and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation”.
Claim 1 also recites “A computer-implemented method for training a sentence preprocessing model, the method comprising”. Claim 11 also recites “One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of”. Claim 20 also recites “A system, comprising: a memory storing one or more software applications; and 42PATENT Attorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of”.
The limitations “determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language”, “wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language;”, “determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence;”, “and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation” as drafted, covers a mental process, as this could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application. Claim 1 recites “A computer-implemented method for training a sentence preprocessing model, the method comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 11 recites “One or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. Claim 20 recites “A system, comprising: a memory storing one or more software applications; and 42PATENT Attorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The addition of the generic computer components recited above with regard to claims 1, 11 and 20 do not amount to more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claims 1, 11 and 20 do not recite any additional limitations. The claims as drafted, are not patent eligible.

Dependent Claims 2 and 12 recite the additional limitations of “determining a loss function based on the simplified sentence and the back translation; and determining, based on the loss function, whether a threshold condition is achieved”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 2 and 12 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 2 and 12 do not contain any additional limitations.

Dependent Claims 3 and 13 recite the additional limitations of “determining, using the machine translation system, a translation of the simplified sentence into the target language”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 3 and 13 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 3 and 13 do not contain any additional limitations.

Dependent Claims 4 and 14 recite the additional limitations of “assigning, based on one or more metrics, a score to the back translation”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 4 and 14 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 4 and 14 do not contain any additional limitations.

Dependent Claims 6 and 16 recite the additional limitations of “wherein the score is based on a comparison between the back translation and the ground truth translation”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 6 and 16 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 6 and 16 do not contain any additional limitations.

Dependent Claims 7 and 17 recite the additional limitations of “assigning, based on one or more metrics, a score to the simplified sentence”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 7 and 17 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 7 and 17 do not contain any additional limitations.

Dependent Claim 9 recites the additional limitations of “wherein the score is based on a comparison between the simplified sentence and reference simplification data” These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claim 9 does not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claim 9 does not contain any additional limitations.

Dependent Claims 10 and 19 recite the additional limitations of “wherein the target language is selected based on a similarity to a low resource language”. These limitations cover mental processes, as they could be done by mentally or by hand with pen and paper.
This judicial exception is not integrated into a practical application as Claims 10 and 19 do not contain any additional limitations. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as Claims 10 and 19 do not contain any additional limitations.

The following gives reasons as to why Claims 5, 8, 15 and 18 were not rejected under USC 101.

Dependent Claims 5 and 15 recite “the one or more metrics include at least one of BLEU”. Using the BLEU metric to score would not be reasonably feasible on pen and paper. Causing the “computer-implemented method” of Claim 5, and the “The one or more non-transitory computer readable media” of Claim 15, to be necessary, and not a mere addition of generic computer components.

Dependent Claims 8 and 18 recite “one or more metrics include at least one of: SARI or BLEU”. Using the BLEU metric to score would not be reasonably feasible on pen and paper. Causing the “computer-implemented method” of Claim 8, and the “The one or more non-transitory computer readable media” of Claim 18, to be necessary, and not a mere addition of generic computer components.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieting et al. “PARANMT-50M: Pushing the Limits of Paraphrastic Sentence Embeddings with Millions of Machine Translations” hereinafter Wieting(2018).

Regarding Claim 1:
	Wieting(2018) teaches a computer-implemented method for training a sentence preprocessing model, the method comprising: determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs), 
wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs); 
determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence(Pg 2, Para 2(first full Para), Ln 8-13, paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence); 
and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation(Pg 2, Para 2(first full), Ln 8-13, We also explore paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence).

Regarding Claim 4:
Wieting(2018) teaches the computer-implemented method of claim 1, and Wieting(2018) teaches further comprising: assigning, based on one or more metrics, a score to the back translation(Pg 4, 3.2 Manual Evaluation, Para 1, Ln 3-7, two domain experts annotated a sample of 100 examples from each of five ranges of the Paraphrase Score. They annotated both the strength of the paraphrase relationship and the fluency of the back-translation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Feigenblat et al. (US 10902191 B1).

Regarding Claim 2:
Wieting(2018) teaches the computer-implemented method of claim 1, but Wieting(2018) does not explicitly teach further comprising: determining a loss function based on the simplified sentence and the back translation; and determining, based on the loss function, whether a threshold condition is achieved.
In the same field of Paraphrase Generation, Feigenblat teaches further comprising: determining a loss function based on the simplified sentence and the back translation(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. While Feigenblat does not teach back translation as the author-generated summary, Wieting(2018) does, as it trains a paraphrase generation model using input-paraphrase(back translated) data pairs, as shown in Claim 1); 
and determining, based on the loss function, whether a threshold condition is achieved(Col 7, Ln 27-34, After a suitable number of iterations or after the loss function is below a threshold, for example, the trained ANN…).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the training of Feigenblat, as it improves the models ability to predict reference answer(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. After….the trained ANN…).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Poornima et al. “Rule based Sentence Simplification for English to Tamil Machine Translation” hereinafter Poornima.

Regarding Claim 3:
Wieting(2018) teaches the computer-implemented method of claim 1, but Wieting(2018) does not teach further comprising: determining, using the machine translation system, a translation of the simplified sentence into the target language.
In the same field of Paraphrase Generation, Poornima teaches further comprising: determining, using the machine translation system, a translation of the simplified sentence into the target language(Pg 5, 4 Results and Discussion, Para 1, Ln 4-6, Same 200 sentences were tested with simplification. 115 sentences are translated correctly after simplification).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the translation after simplification of Poornima, in order to provide an application to Wieting(2018), in improving performance of a translation system(Pg 1, Abstract, Ln 4-6).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Wieting et al. “Learning Paraphrastic Sentence Embeddings from Back-Translated Bitext” hereinafter Wieting(2017).

Regarding Claim 5:
	Wieting(2018) teaches the computer-implemented method of claim 4, but Wieting(2018) does not teach wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE.
	In the same field of Paraphrase Generation, Wieting(2017) teaches wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Regarding Claim 6:
Wieting(2018) teaches the computer-implemented method of claim 4, but Wieting(2018) does not teach wherein the score is based on a comparison between the back translation and the ground truth translation.
In the same field of Paraphrase Generation Wieting(2017) teaches wherein the score is based on a comparison between the back translation and the ground truth translation(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Xu et al. “Optimizing Statistical Machine Translation for Text Simplification” hereinafter Xu.

Regarding Claim 7:
Wieting(2018) teaches the computer-implemented method of claim 1, but Wieting(2018) does not teach further comprising: assigning, based on one or more metrics, a score to the simplified sentence.
In the same field of Paraphrase generation, Xu teaches further comprising: assigning, based on one or more metrics, a score to the simplified sentence(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the SARI evaluation metric of Xu, as it gives explicit measurements on the quality of the output of the model, allowing for comparisons(Pg 4, Para 1, Ln 3-5, & Pg 4, Para 5, Ln 1-2, the corresponding SARI scores….).

Regarding Claim 8:
The combination of Wieting(2018) and Xu teaches the computer-implemented method of claim 7, but Wieting(2018) does not teach wherein the one or more metrics include at least one of: SARI or BLEU.
In the same field of Paraphrase Generation, Xu teaches wherein the one or more metrics include at least one of: SARI or BLEU(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Xu with the SARI evaluation metric of Xu, as it gives explicit measurements on the quality of the output of the model, allowing for comparisons(Pg 4, Para 1, Ln 3-5, & Pg 4, Para 5, Ln 1-2, the corresponding SARI scores….).

Regarding Claim 9:
The combination of Wieting(2018) and Xu teaches the computer-implemented method of claim 7, but Wieting(2018) does not teach wherein the score is based on a comparison between the simplified sentence and reference simplification data.
In the same field of Paraphrase Generation, Xu teaches wherein the score is based on a comparison between the simplified sentence and reference simplification data(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores.  Pg 4, Fig 1, System output and Human references).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Xu with the SARI evaluation metric of Xu, as it gives explicit measurements on the quality of the output of the model, allowing for comparisons(Pg 4, Para 1, Ln 3-5, & Pg 4, Para 5, Ln 1-2, the corresponding SARI scores….).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018) as applied to claim 1 above, and further in view of Karakanta et al. “Neural machine translation for low-resource languages without parallel corpora” hereinafter Karakanta.

Regarding Claim 10:
Wieting(2018) teaches the computer-implemented method of claim 1, wherein the target language is selected(Pg 3, 3.1 Choosing a Data Source, para 4, Ln 1-2, For all of these reasons, we chose the CzEng corpus), but does not explicitly teach based on a similarity to a low resource language.
In the same field of machine translation, Karakanta teaches the target language is selected based on a similarity to a low resource language(similarity: Pg 5, 3.1 Choice of languages, Para 1, Ln 6-11, Russian was chosen as the related, high-resource language. Both Russian and Belarusian belong to the East Slavic family of languages and they share a high degree of mutual intelligibility. Russian is a good candidate for our task, i.e. translation LRL↔EN……since there is a large amount of training data between English–Russian).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the choice of target language being based on similarity to a low resource language, as it enables translation between a language, and a low resource language, which have no language pairs(Abstract 4-8).

Claim(s) 11, 12, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieting(2018), and further in view of Feigenblat.

Regarding Claim 11:
	Wieting(2018) teaches determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs), 
wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs); 
determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence(Pg 2, Para 2(first full Para), Ln 8-13, paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence); 
and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation(Pg 2, Para 2(first full), Ln 8-13, We also explore paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence).
	Wieting(2018) does not teach one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of.
	In the same field of Paraphrase Generation, Feigenblat teaches one or more non-transitory computer readable media storing instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of(Col 1, Ln 49-54, a computer program product for generating a summary of a text document can include a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se. The program instructions can be executable by a processor to cause the processor to).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the computer components of Feigenblat, as it provides a system to carry out the aspects of the invention(Col 11, Ln 5-10).

	Regarding Claim 12:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, but Wieting(2018) does not teach further comprising: determining a loss function based on the simplified sentence and the back translation; and determining, based on the loss function, whether a threshold condition is achieved.
	In the same field of Paraphrase Generation, Feigenblat teaches further comprising: determining a loss function based on the simplified sentence and the back translation(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. While Feigenblat does not teach back translation as the author-generated summary, Wieting(2018) does, as it trains a paraphrase generation model using input-paraphrase(back translated) data pairs, as shown in Claim 1); 
and determining, based on the loss function, whether a threshold condition is achieved(Col 7, Ln 27-34, After a suitable number of iterations or after the loss function is below a threshold, for example, the trained ANN…).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Feigenblat with the training of Feigenblat, as it improves the models ability to predict reference answer(Col 7, Ln 27-34, the loss function for the predicted summary is computed based on a comparison of the summary with the corresponding author-generated summary. After….the trained ANN…).

	Regarding Claim 14:
	The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, and Wieting(2018) teaches further comprising: assigning, based on one or more metrics, a score to the back translation(Pg 4, 3.2 Manual Evaluation, Para 1, Ln 3-7, two domain experts annotated a sample of 100 examples from each of five ranges of the Paraphrase Score. They annotated both the strength of the paraphrase relationship and the fluency of the back-translation).

Regarding Claim 20:
Wieting(2018) teaches determining, using a machine translation system, a back translation associated with a ground truth translation of a source sentence in a source language to a target language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs), 
wherein the back translation comprises a translation of the ground truth translation from one or more target languages to the source language(Pg 1, 1 Introduction, Para 2, Ln 5-9, We use neural machine translation (NMT) to translate the Czech side of a large Czech-English parallel corpus. We pair the English translations with the English references to form paraphrase pairs); 
determining, using the sentence preprocessing model, a simplified sentence associated with the source sentence(Pg 2, Para 2(first full Para), Ln 8-13, paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence); 
and updating one or more parameters of the sentence preprocessing model based on the simplified sentence and the back translation(Pg 2, Para 2(first full), Ln 8-13, We also explore paraphrase generation in this paper, finding that a basic encoder-decoder model trained on PARANMT-50M has a canonicalization effect and is able to correct grammar and standardize the input sentence).
Wieting(2018) does not teach a system, comprising: a memory storing one or more software applications; and 42PATENT Attorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of.
In the same field of Paraphrase Generation, Feigenblat teaches a system, comprising: a memory storing one or more software applications; and 42PATENTAttorney Docket No.: NETF0256US1 a processor that, when executing the one or more software applications, is configured to perform the steps of (Col 1, Ln 49-54, a computer program product for generating a summary of a text document can include a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se. The program instructions can be executable by a processor to cause the processor to).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018) with the computer components of Feigenblat, as it provides a system to carry out the aspects of the invention(Col 11, Ln 5-10).

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wieting(2018) and Feigenblat, as applied to claim 1 above, and further in view of Wieting(2017).

Regarding Claim 15:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 14, but Wieting(2018) does not teach wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE.
In the same field of Paraphrase Generation, Wieting(2017) teaches wherein the one or more metrics include at least one of BLEU, NIST, METEOR, GLEU, WER, TER, or ROUGE(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
	It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Feigenblat, with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Regarding Claim 16:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 14, but Wieting(2018) does not teach wherein the score is based on a comparison between the back translation and the ground truth translation.
In the same field of Paraphrase Generation Wieting(2017) teaches wherein the score is based on a comparison between the back translation and the ground truth translation(Pg 3, 3 Neural Machine Translation, Para 3, Ln 1-4, All systems were trained on the available training data from the WMT15 shared translation task….sentence pairs for CS→EN & Ln 14-16, BLEUscores on the WMT2015 test set for each NMTsystem can be seen in Table 3. & Pg 3, Table 3, Language %BLEU Czech→English 19.7).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018) and Feigenblat, with the BLUE scoring of Wieting(2017), as it allows explicit caparison between different data sets as show in(Pg 3, Table 3).

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wieting(2018) and Feigenblat, as applied to claim 1 above, and further in view of Xu.

Regarding Claim 17
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, but Wieting(2018) does not teach further comprising: assigning, based on one or more metrics, a score to the simplified sentence.
In the same field of Paraphrase generation, Xu teaches further comprising: assigning, based on one or more metrics, a score to the simplified sentence(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify The combination of Wieting(2018) and Feigenblat with the SARI evaluation metric of Xu, as it explicitly measures the quality of the model(Pg 4, Para 1, Ln 3-5).

Regarding Claim 18:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 17, but Wieting(2018) does not teach wherein the one or more metrics include at least one of: SARI or BLEU.
In the same field of Paraphrase Generation, Xu teaches wherein the one or more metrics include at least one of: SARI or BLEU(Pg 3, 3.1 Simplification-specific, Para 1, Ln 7-13, previous work on text simplification has only used BLEU for tuning….We propose two new light-weight metrics instead…and SARI that implicitly measures it by comparing against the input and references. Pg 4, Para 4, Ln 1, The corresponding SARI scores).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify the combination of Wieting(2018), Feigenblat and Xu with the SARI evaluation metric of Xu, as it explicitly measures the as it explicitly measures the quality of the model(Pg 4, Para 1, Ln 3-5).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wieting(2018) and Feigenblat as applied to claim 11 above, and further in view of Karakanta.

Regarding Claim 19:
The combination of Wieting(2018) and Feigenblat teaches the one or more non-transitory computer readable media of claim 11, and Wieting teaches wherein the target language is selected(Pg 3, 3.1 Choosing a Data Source, para 4, Ln 1-2, For all of these reasons, we chose the CzEng corpus), but does not teach based on a similarity to a low resource language.
In the same field of Machine translation Karakanta teaches the target language is selected based on a similarity to a low resource language(similarity: Pg 5, 3.1 Choice of languages, Para 1, Ln 6-11, Russian was chosen as the related, high-resource language. Both Russian and Belarusian belong to the East Slavic family of languages and they share a high degree of mutual intelligibility. Russian is a good candidate for our task, i.e. translation LRL↔EN……since there is a large amount of training data between English–Russian).
It would have been obvious for one skilled in the art, at the effective time of filling, to modify Wieting(2018), with the choice of target language being based on similarity to a low resource language, as it enables translation between a source language, and a low resource language, which have no language pairs(Abstract 4-8).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G MARLOW whose telephone number is (571)272-4536. The examiner can normally be reached Monday - Thursday 10:00 am - 8:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richmond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER G MARLOW/Assistant Examiner, Art Unit 2658                                                                                                                                                                                                        

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658